60 F.3d 833NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.
Juan C. G. GOMEZ, Petitioner-Appellant,v.James ROWLAND, Defendant-Appellee.
No. 91-16380.
United States Court of Appeals, Ninth Circuit.
Submitted June 26, 1995*Decided July 3, 1995.

Before:  O'SCANNLAIN, LEAVY and HAWKINS, Circuit Judges.


1
MEMORANDUM**


2
Juan Carlos Gil Gomez appeals the district court's dismissal of his 42 U.S.C. Sec. 1983 action alleging that prison officials violated his constitutional rights by improper custody and national origin classifications.  We conclude, following review of Gomez's amended complaint, that the district court correctly determined that even after amendment, Gomez could not state a cognizable constitutional claim against any named defendant.  28 U.S.C. Sec. 1915; Neitzke v. Williams, 490 U.S. 319, 327 (1989) (Section 1915(d) gives federal courts "not only the authority to dismiss a claim based on an indisputably meritless legal theory, but also the unusual power to pierce the veil of the complaint's factual allegations and dismiss those claims whose factual contentions are clearly baseless").  Therefore, the district court is


3
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed. R. App.  P. 34(a); 9th Cir.  R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3